department of the treasury internal_revenue_service washington d c date number release date memorandum for james slominski appeals officer upstate new york appeals from pamela wilson fuller assistant to the branch chief cc dom it a subject wta-n-116082-99 uil number legend taxpayer corporation year year year payment payment payment dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei this responds to your date request for advice on the proposed appeals case memorandum acm that you submitted in accordance with internal_revenue_manual appeals conclusion contrary to service position your proposed acm was forwarded to our office in order for us to review the conflict of opinion between appeals and the internal_revenue_service service issue when does interest begin to run on taxpayer corporation’s year deficiency conclusion when a taxpayer applies its year overpayment to the succeeding year’s taxes and the service later determines a deficiency for year interest should be assessed on that portion of the deficiency that is less than or equal to the overpayment from the date on which the overpayment is applied to the succeeding year’s estimated_taxes interest should be assessed on any remaining portion of the deficiency from the original due_date of the year return facts taxpayer corporation reported an overpayment on its year tax_return and requested that the overpayment be applied to its year estimated_tax liability taxpayer corporation timely filed its year tax_return under an extension of time to file its form_1120 u s_corporation income_tax return on september year the service examined the year tax_return and determined that taxpayer corporation had a deficiency the deficiency was assessed on november year prior to this assessment taxpayer corporation fully paid the deficiency and accrued interest on september year the service determined that interest was due on the year tax_deficiency from april year to september year the date of payment taxpayer corporation disagreed with the service’s calculation contending that interest on dollar_figurea of the tax_deficiency should not have been charged until september year the date on which dollar_figurea of the overpayment was used to partially pay the third quarter estimated_tax payment due for the year tax_year analysis sec_6601 of the internal_revenue_code code provides that if any amount of tax is not paid on or before the last date prescribed for payment interest shall be paid on the amount from such last date to the date paid sec_6151 provides in general that the date prescribed for payment is the time fixed for filing the return determined without regard to any extension of time for filing sec_6601 provides that for determining interest on underpayments the last date prescribed for payment is determined without regard to any extension of time for payment or filing sec_6402 provides that the secretary is authorized to prescribe regulations providing for the crediting against the estimated_tax for any taxable_year of the amount determined by the taxpayer or the secretary to be an overpayment of the income_tax for the preceding_taxable_year sec_301_6402-3 of the regulations on procedure and administration provides that a taxpayer may elect to apply all or part of the overpayment shown by its return to its estimated_tax for the succeeding tax_year by so indicating on its return no interest is allowed on the portion of the overpayment credited and the amount of the credit is applied as a payment on account of the estimated income_tax for the year or the installments thereof see also sec_301_6611-1 revrul_99_401 1999_40_irb_441 holds that when a taxpayer elects to apply an overpayment to the succeeding year’s estimated_taxes the overpayment is applied to unpaid installments of estimated_tax due on or after the date s the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to in light of the may department stores decision the service reconsidered the manner in which interest on a subsequently determined deficiency is computed under sec_6601 when the taxpayer makes an election to apply an overpayment to the succeeding year’s estimated_taxes in 36_fedclaims_680 acq aod cc-1997-008 date the taxpayer elected to credit an overpayment shown on its tax_return to the succeeding year’s estimated_tax liability but did not attach a statement to its return indicating the installment to which the service should credit the overpayment pursuant to revrul_84_58 the service applied the overpayment to the first installment a deficiency was determined for the taxpayer’s tax_year and interest was assessed by the service on the deficiency from the due_date of the first installment in accordance with revrul_88_98 however the taxpayer had made estimated_tax payments sufficient to avoid the addition_to_tax imposed by sec_6655 for for the first and second installments of estimated_tax due for the court concluded that the service’s application of the taxpayer’s overpayment to the first installment did not change the fact that government had the use of the taxpayer’s overpayment from the due_date of the first installment may to the date the overpayment was applied to the third installment october because the overpayment was not needed to satisfy any installment of estimated_tax due during that period pay estimated income_tax under sec_6654 or sec_6655 with respect to such year the service will assess interest on a subsequently determined deficiency for the overpayment year from the date s that the overpayment is applied to the succeeding year’s estimated_taxes since the overpayment will be applied in the order necessary to avoid the addition_to_tax for underpayment of estimated_tax designation of all or part of the overpayment to a specific estimated_tax installment is not necessary accordingly when a taxpayer reports an overpayment on its income_tax return and the service later determines a deficiency for that year interest will be assessed on the portion of the deficiency that is less than or equal to the overpayment from the date on which the overpayment was applied to the succeeding year’s estimated_taxes interest will be assessed on any remaining portion of the deficiency from the original due_date of the tax for the overpayment return year taxpayer corporation’s situation is similar to situation in revrul_99_40 in situation x corporation made timely estimated_tax payments of dollar_figurex for on date x filed form_7004 application_for automatic_extension of time to file corporation income_tax return and received a 6-month extension of time to file its income_tax return x paid dollar_figurex with the request for extension on date x filed its u s_corporation income_tax return for showing a tax_liability of dollar_figurex and total payments of dollar_figurex corporation elected to have the overpayment of dollar_figurex credited against its estimated_tax the dollar_figurex overpayment was deemed to arise on date x’s required estimated_tax for was dollar_figurex in order to avoid the addition_to_tax for underpayment of estimated_tax for x was required to make payments of dollar_figurex each on date date date and date x timely paid dollar_figurex on date and dollar_figurex on date instead of the required_payments of dollar_figurex on each of these dates on september x made a payment of dollar_figurex in the service examined x’s return and determined that x’s correct tax was dollar_figurex resulting in a tax_deficiency of dollar_figurex revrul_99_40 holds that interest on the dollar_figurex deficiency for runs from date the date on which the overpayment was applied to x’s second quarterly installment of estimated_taxes a portion dollar_figurex of the overpayment was applied to the april 15th installment of estimated_tax the remaining dollar_figurex of the overpayment was applied to x’s june 15th installment of estimated_tax because the dollar_figurex portion of the return overpayment exceeded the subsequently determined deficiency of dollar_figurex interest did not begin to run for before the date that portion was applied to x’s estimated_taxes applying the analysis in revrul_99_40 to this case taxpayer corporation was not underpaid until september year the date the overpayment was used to partially pay its third quarter year estimated_tax installment taxpayer corporation had made timely estimated_tax payments of dollar_figureb for year on september year taxpayer corporation timely filed its year tax_return showing a tax_liability of dollar_figurec and an overpayment of dollar_figured taxpayer corporation elected to have this overpayment credited against its year estimated_tax this overpayment was deemed to arise on march year in order to avoid the addition_to_tax for underpayment of estimated_tax for year x was required to make payments of dollar_figuree each on april year june year september year and december year taxpayer corporation timely paid payment on april year payment on june year and payment on september year instead of the required_payments of dollar_figuree on each of these dates the amount due on taxpayer corporation’s year estimated_tax installment for the quarter ending march year was dollar_figuref the service allocated dollar_figuref of the year credit elect amount to this first installment the second quarter of estimated_tax installment was overpaid in the amount of dollar_figureg accordingly the balance of the year credit elect amount which was dollar_figurea was applied to taxpayer corporation’s third quarter year estimated_tax installment in year the service examined taxpayer corporation’s year return and determined a deficiency of dollar_figureh because dollar_figurea of the year overpayment was not applied until september year and the service had the use of the dollar_figurea until that time interest on this amount of the deficiency should only be charged from september year the interest on the remaining portion of the deficiency dollar_figurei should be assessed from the original due_date of the year return if you have any questions regarding this matter please contact pamela wilson fuller at
